Mr. JUSTICE STOUDER delivered the opinion of the court: Defendant, Dennis Hamann, was indicted for the offense of armed robbery. After a plea of guilty he was sentenced by the circuit court of Peoria County to a term of not less than 4 nor more than 6 years in the penitentiary. Tire only issue on appeal is whether the statutory minimum of 4 year's for armed robbery without possibility of probation violates the Illinois Constitution of 1970, article I, section 11. This section requires that all penalties be determined both according to the seriousness of the offense and with the objective of restoring the offender to useful citizenship. The constitutionality of the mandatory minimum 4-year sentence for armed robbery pursuant to tire Criminal Code and the Unified Code of Corrections (Ill. Rev. Stat. 1973, ch. 38, pars. 18 — 2(b), 1005 — 5—3, 1005 — 8—1) was raised in People v. Oestringer, 24 Ill.App.3d 185, 321 N.E.2d 146. There the court upheld the constitutionality of the mandatory 4-year minimum sentence and we follow that decision. See also People v. Cantrell, 14 Ill.App.3d 1068, 304 N.E.2d 13. For the foregoing reasons, the judgment of the circuit court of Peoria County is affirmed. Judgment affirmed. STENGEL and BARRY, JJ., concur.